United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2287
                                  ___________

Jacob Eta-Ndu; Catherine Eta-Ndu;     *
Danielle Eta-Ndu; and Gwladys         *
Eta-Ndu,                              *
            Petitioners,              *
                                      * Petition for Review of an
       v.                             * Order of the Board of
                                      * Immigration Appeals.
Alberto Gonzales, Attorney General    *
of the United States of America,      *
                                      *
             Respondent.              *
                                 ___________

                             Submitted: October 18, 2004
                                Filed: June 23, 2005
                                 ___________

Before COLLOTON, LAY, and BENTON, Circuit Judges.
                           ___________

BENTON, Circuit Judge.

      Jacob Eta-Ndu, Catherine Eta-Ndu and two of their children1 – Cameroon
natives – challenge a final order of the Board of Immigration Appeals ("BIA")
affirming a departure order issued by the immigration court. Jurisdiction is proper
under 8 U.S.C. § 1105a(a) (1994), because the proceedings commenced before April
1, 1997, with the BIA decision issued after October 30, 1996. See Pub. L. No. 104-


      1
          The Eta-Ndus also have two other children who were born in the United
States.
208, 110 Stat. 3009 (Sept. 30, 1996), repealing 8 U.S.C. § 1105a (1994). The BIA
is affirmed.

I.    Facts

      Jacob Eta-Ndu entered the United States with a non-immigrant student visa on
September 8, 1991, to attend the University of Minnesota. His wife Catherine and
children followed on a derivative visa. On August 1, 1995, deportation proceedings
commenced with an Order to Show Cause. The Order alleged Jacob Eta-Ndu violated
his non-immigrant status by failing to attend the University after September 1994,
making the family deportable. The Eta-Ndus admitted the factual allegations,
including deportability, but renewed a previous application for asylum or withholding
of deportation.2

       Etu-Ndu claims he, his father, and his uncle were members of the Socialist
Democratic Front ("SDF"), an opposition party to the ruling party, the Cameroon
Peoples' Democratic Movement. Eta-Ndu asserts that his family is a "social group"
within the meaning of asylum laws, and he has a "political opinion" imputed from
family associations. Thus, he argues his own political opinion and membership in a
particular social group (an SDF-supportive family) subjected him to past persecution,
and makes him a target for future persecution.

      At the first formal deportation hearing, Eta-Ndu testified that between 1990 and
1991, while living in Cameroon, he participated in mobilizing people and other
grassroots work for the SDF. During this time, his home was subjected to midnight


      2
        Jacob Eta-Ndu's wife, Catherine, and their two Cameroon-born children are
derivative beneficiaries of his request for the asylum and withholding of deportation.
See 8 U.S.C. § 1158(c) (1994). Jacob Eta-Ndu, as the primary applicant for asylum,
is hereinafter referred to as "Eta-Ndu."

                                         -2-
searches by Cameroon authorities – allegedly looking for SDF documents – and he
was detained for over three hours of questioning, after being shoved to the ground
and kicked by Cameroon officials.

        Eta-Ndu also testified that, in 1994, his uncle was murdered because of his SDF
affiliation; shortly after the murder his father received death threats; his father's
business mysteriously burned down; and, ultimately, his father and two brothers fled
to Nigeria.

       Catherine Eta-Ndu testified that the government ended her husband's student-
salary, without explanation, and refused to reinstate it, after her request. She
suspected it was due to her husband's SDF affiliation. She admitted that her mother
and father, and a number of siblings – although not directly involved in any political
matters – live peaceably in Cameroon. Both Jacob and Catherine also testified to
having no trouble renewing their passports.

       Dr. Milton Henry Krieger, an expert on Cameroon politics, also testified at the
first deportation hearing. He described the SDF as the most effective opposition
group in Cameroon, and noted shootings, arrests, and other adverse action by the
government against SDF members. According to Dr. Krieger, SDF activists are well
known throughout the county, and a murder of a known activist "would be exactly the
sort of thing that the independent press, The Herald in particular reporting from
Manfe would pick up . . . ." Dr. Krieger further explained that the SDF is a
recognized, established political party with "fairly substantial" membership records,
which would be able to verify membership of Eta-Ndu, his father, and uncle. He did
note, however, membership may not be available from some remote areas, although
he could not speak for Mr. Eta-Ndu's home base, Mamfe.

      Dr. Krieger noted that Mamfe is a particularly dangerous area for the SDF,
although he admitted that a mere card-carrying SDF member is probably safe in

                                         -3-
Cameroon today. He further testified that while he has no personal knowledge, the
uncle's death occurred in an area where such episodes infrequently come to light and
could likely be due to SDF affiliation.

       At the close of the testimony, the immigration judge ("IJ") requested
confirmation from the SDF of Eta-Ndu's SDF-related activities, documentation of the
uncle's death, and the burning of his father's business. In response, Eta-Ndu
submitted two letters to the IJ, both typed, allegedly from SDF officials—one letter
from Professor Tonyi Mbu-Agbor, of Mamfe, dated March 7, 1998; and a second
letter from Dr. Ndi Christopher, of Bambili, dated March 4, 1998. Eta-Ndu also
submitted letters from his father, brothers, and cousin (also a Cameroon magistrate)
supporting his allegations; a police report about his uncle's murder; and a letter from
the local Cameroon police officer who sent the report to Eta Ndu.

       When the hearing reconvened, over two months later, the IJ admitted the letters
and the police report into evidence. The letter from the father living in Nigeria first
raised suspicion, because it was mailed from New York City, New York. The IJ also
noticed that the letters from the SDF were typed on plain paper, without official
letterhead—unlike letters confirming SDF membership for this IJ in other cases. The
IJ further noted that the SDF letters were apparently typed on the same typewriter,
mailed from the same place (Yaounde) on the same day. The IJ requested forensic
analysis of the SDF letters, which concluded they came from the same typewriter.

        Eta-Ndu offered several explanations. As to his father's letter, he testified that
his father found a person in Nigeria who was traveling to the United States to mail the
letter, because mail is so slow in Nigeria. Eta-Ndu submitted a letter from his father
confirming this fact. As to the SDF letters, Eta-Ndu testified he had no knowledge
of how the letters were prepared. Eta-Ndu did submit a letter from Dr. Christopher,
explaining that he had no access to a typewriter in his office, requiring that all letters
be typed by the secretary at the SDF's provincial office in Bamenda. Dr. Christopher

                                           -4-
speculated that the second letter from Professor Mbu-Agbor was sent to the same
place for typing, since he also likely lacked access to a typewriter. Finally, Etu-Ndu
explained that the same postmarks were likely due to the fact that residents in
Bamenda and Mamfe often mail letters close to an international airport, like Yaounde,
because mail is also slow in their hometowns. Dr. Krieger, in an affidavit, stated he
had heard about haphazard mail service and inaccurate postmarking in Cameroon, but
had "no personal experience to confirm this."

II.   Agency Decisions

       Reviewing the evidence, the IJ concluded that Eta-Ndu did not present
sufficient proof of past persecution. As for future persecution, the IJ found
implausible Eta-Ndu's explanations about the SDF letters. The IJ also expressed
concerns with the evidence of the uncle's murder, in light of Dr. Krieger's testimony
that it would be "exactly" the sort of thing the independent press would pick up.
Although the IJ did not make a specific adverse credibility finding, he found Eta-
Ndu's credibility "seriously shaken" and concluded that because Etu-Ndu did not
present objective, corroborating evidence he failed his burden of proof.

       On appeal, the BIA affirmed the IJ's ruling that Eta-Ndu's experiences in
Cameroon do not rise to a level of past persecution. The BIA then affirmed the IJ as
to future persecution, focusing on the two disputed letters:

      The forensic analysis reveals that two letters were typed on the same
      typewriter, although allegedly sent by two different branches of the SDF
      located in different provinces of Cameroon. [Eta-Ndu] submitted a
      letter from the author of one of the letters stating that his office sends
      letters to a typing school to be typed. The Immigration Judge found that
      the explanation was unconvincing. We are not persuaded that the
      Immigration Judge's conclusion is unreasonable. [Eta-Ndu] did not

                                         -5-
       supply a statement from the author of the other letter, or from anyone in
       the location where that letter originated, to confirm that the other branch
       also uses the same typing school. In addition, we note that [Eta-Ndu]
       has not supplied a statement from the typing school to confirm that the
       school receives correspondence from both branches, types the
       correspondence, and returns the documents to the branches for a
       signature.

The BIA also declined to review additional evidence submitted by Eta-Ndu after the
IJ's decision.

III.   Asylum and Withholding of Deportation

      Eta-Ndu contends that the BIA erred as a matter of law in affirming the IJ's
decision that Eta-Ndu failed to establish a "well-founded fear of persecution" on
account of his political opinion or social group membership. "Because the BIA
essentially adopted the IJ's opinion while adding some of its own reasoning, we
review both decisions." Krasnopivtsev v. Ashcroft, 382 F.3d 832, 837 (8th Cir.
2004), citing Siong v. INS, 376 F.3d 1030, 1036 (9th Cir. 2004); Chand v. INS, 222
F.3d 1066, 1072 n.7 (9th Cir. 2000).

      Both the IJ and the BIA denied asylum and withholding of deportation, finding
Eta-Ndu did not meet his burden of proof. This denial must be upheld if "supported
by reasonable, substantial, and probative evidence on the record considered as a
whole." INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992), quoting 8 U.S.C. §
1105a(a)(4) (1994). "[This] standard is a deferential one, requiring a reviewing court
to uphold a denial of asylum unless an alien demonstrates 'that the evidence he
presented was so compelling that no reasonable fact finder could fail to find the
requisite fear of persecution.'" Nyama v. Ashcroft, 357 F.3d 812, 816 (8th Cir.
2004), quoting Elias-Zacarias, 502 U.S. at 483-84. Credibility determinations are

                                          -6-
upheld if supported by specific, cogent reasons for disbelief. Perinpanathan v. INS,
310 F.3d 594, 597 (8th Cir. 2002) (quotation omitted).

       However, this court is "not at liberty to reweigh the evidence." Hasalla v.
Ashcroft, 367 F.3d 799, 803 (8th Cir. 2004), citing Feleke v. INS, 118 F.3d 594, 598
(8th Cir. 1997). Nor may this court "reverse even a decision that we find to be clearly
erroneous. Rather, we must affirm the BIA's factual decisions unless, after having
reviewed the record as a whole, we determine that it would not be possible for a
reasonable fact-finder to adopt the BIA's position." Eusebio v. Ashcroft, 361 F.3d
1088, 1091 (8th Cir. 2004), citing Menendez-Donis v. Ashcroft, 360 F.3d 915, 918-
19 (8th Cir. 2004) (citation omitted). See Dia v. Ashcroft, 353 F.3d 228, 249 (3rd
Cir. 2003) (en banc) ("If a reasonable fact finder could make a particular finding on
the administrative record, then the finding is supported by substantial evidence.
Conversely, if no reasonable fact finder could make that finding on the administrative
record, the finding is not supported by substantial evidence.”).

      The Attorney General may, in his discretion, grant asylum to a "refugee." 8
U.S.C. § 1158(b)(1). A refugee is "any person who is outside any country of such
person's nationality . . . who is unable or unwilling to return . . . because of
persecution or a well-founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or political opinion." 8 U.S.C.
§ 1101(a)(42)(A). "Persecution involves a threat to one's life or freedom on account
of one of [these] five protected grounds." Fisher v. INS, 291 F.3d 491, 497 (8th Cir.
2002), citing 8 U.S.C. § 1101(a)(42)(A).

       To establish a well-founded fear of persecution, the applicant must demonstrate
the fear is both subjectively genuine and objectively reasonable. Shoaira v. Ashcroft,
377 F.3d 837, 844 (8th Cir. 2004). The subjective element may be proven by credible
testimony that the applicant genuinely fears persecution. Id., citing Ghasemimehr
v. INS, 7 F.3d 1389, 1390 (8th Cir. 1993). The objective element requires "credible,

                                         -7-
direct, and specific evidence that a reasonable person in the applicant's position
would fear persecution if returned to [his] country of origin." Id.

       Eta-Ndu asserts persecution claims based upon membership in a particular
social group, the Eta-Ndu family. This requires a showing of a "pattern and practice"
of persecution against his family on account of their social group status. See 8 C.F.R.
§ 208.13(b)(2)(iii) (2004); Makonnen v. INS, 44 F.3d 1378, 1383 (8th Cir. 1995)
(defining a pattern and practice of discrimination as requiring "organized or
systematic or pervasive persecution"). Even assuming that Eta-Ndu's allegations
regarding his uncle and father were true, the evidence demonstrates they were
persecuted due to their political beliefs, not their membership in the Eta-Ndu family.
See Nyonzele v. INS, 83 F.3d 975, 983 (8th Cir. 1996). Thus, the issue is whether
Eta-Ndu has a well-founded fear of persecution based upon his own political beliefs.

      A.     Past Persecution

        There is a rebuttable presumption of future persecution, once an applicant
proves past persecution. See 8 C.F.R. § 208.13(b)(1) (2004); Tawm v. Ashcroft, 363
F.3d 740, 743 (8th Cir. 2004), citing Eusebio, 361 F.3d at 1090. Although Eta-Ndu
testified to an attack by Cameroon officials, and detention for nearly three hours, this
does not constitute past "persecution" as a matter of law. See Tawm, 363 F.3d at 743
("Brief periods of detention do not necessarily constitute persecution."). This court
has denied asylum despite evidence of even more serious abuse. See Id., citing
Eusebio, 361 F.3d at 1091 (brief detention and beating during political rallies and
destruction of home insufficient to prove persecution), and Dandan v. Ashcroft, 339
F.3d 567, 573-74 (7th Cir. 2003) (one-time, three-day imprisonment insufficient to
prove persecution).




                                          -8-
      B.     Future Persecution

       As set forth above, the applicant must establish a well-founded fear of
persecution with "credible, direct, and specific evidence." Shoaira, 377 F.3d at 844.
Evidence at the first hearing demonstrated that in Cameroon, the SDF is a prominent
opposition party, whose members have a history of persecution. As to Eta-Ndu
specifically, he testified that he, his father, and uncle actively participated in SDF
activities, although neither he, his wife, or children were ever seriously harmed while
living in Cameroon, nor did they have trouble obtaining travel documents. Further,
although Eta-Ndu testified to his uncle's murder and the burning of his father's
business, he admitted he did not know who was responsible for either incident.

      Analyzing the evidence, the IJ divided Eta-Ndu's allegations into three
categories: 1) active membership in the SDF, 2) his father's significant role as a local
SDF leader, and 3) the politically-motivated murder of his uncle. The IJ required
"objective evidence corroborating these three key factors in the case."

      Eta-Ndu claims his testimony, standing alone, is credible and sufficient to meet
his burden of proving persecution. He thus argues that the IJ and the BIA erred as a
matter of law by requiring corroboration. To the contrary, the IJ and the BIA may
require corroborative evidence "where it is reasonable to expect corroborat[ion]." El-
Sheikh v. Ashcroft, 388 F.3d 643, 646 (8th Cir. 2004), quoting Matter of S-M-J, 21
I & N Dec. 722, 725 (BIA 1997) (en banc). However, a denial of asylum based upon

      the absence of corroborating evidence cannot be sustained if "the BIA
      [or the IJ] failed to: (1) rule explicitly on the credibility of [the
      applicant's] testimony; (2) explain why it was reasonable . . . to expect
      additional corroboration; or (3) assess the sufficiency of [the applicant's]
      explanations for the absence of corroborating evidence."




                                          -9-
Id. at 647, quoting Diallo v. INS, 232 F.3d 279, 287 (2nd Cir. 2000), and rejecting
Ladha v. INS, 215 F.3d 889, 899 (9th Cir. 2000) (the Ninth Circuit "does not require
corroborative evidence from applicants . . . who have testified credibly").

                                            1.
      The IJ did not explicitly find the testimony of Eta-Ndu not credible. This court
does not require an explicit ruling on credibility before the IJ can expect additional
corroboration. See El-Sheikh, 388 F.3d at 647. However, the IJ must, in such a case,
explain why it is reasonable to expect additional corroboration. Id.

                                            2.
       In this case, the IJ fully explained why it was reasonable to expect additional
corroboration of Eta-Ndu's central claims. See El-Sheikh, 388 F.3d at 646-47. The
IJ noted that according to Dr. Krieger, evidence of membership is easily available
from the SDF. Dr. Krieger also stated that a murder of an SDF activist would be
reported in the local press in Cameroon. Based upon this testimony, a request for
documentary support of Eta-Ndu's SDF participation and the uncle's murder was not
unreasonable. See id. at 646, quoting S-M-J, 21 I &N Dec. at 724-26 ("An asylum
applicant should provide documentary support for material facts which are central to
his claim and easily subject to verification.").3

                                        3.
      The IJ then assessed Eta-Ndu's explanations of his attempted corroboration of
alleged SDF activities. See El-Sheikh, 388 F.3d at 647. Eta-Ndu submitted two


      3
        Dr. Krieger did not provide corroboration of Eta-Ndu's specific claims. While
Dr. Kreiger testified to the general cultural and political conditions in Cameroon in
the 1990s, he stated that after obtaining information and learning details about acts
of persecution of SDF members during his time in Cameroon, he was "not aware" of
the death of Eta-Ndu's uncle, had "no knowledge" of the activities of Eta-Ndu's
father, and was not "able to reach" Eta-Ndu's cousin/magistrate.
                                         -10-
letters to corroborate his SDF participation. However, the IJ reasonably doubted their
authenticity. Both letters lacked the "official" letterhead expected from an organized,
established party like the SDF. More importantly, the forensic-documents analyst
confirmed that the letters were typed on the same machine, despite having allegedly
been sent from two separate officials, with offices located 40 miles apart.

       The IJ determined that Eta-Ndu's explanations lacked "any sort of credible
basis." Although one author explained that he sent his letters to a central typing
school, Eta-Ndu failed to obtain a letter from the second author, or from the typing
school, as the BIA noted. Eta-Ndu also failed to explain the practice of the school
returning the documents back to the remote branches for the author's signature. This
additional step would require another hand-carrying of the letters to and from two
remote regions of Cameroon, with coincidental arrival back to the same postal office
for postmark on the same day. The IJ concluded that without further corroboration
from the SDF, the IJ could not overlook the questionable circumstances under which
the two letters originated. See Diallo, 232 F.3d at 289-90 (noting that "petitioners
may meet their burden of proof by offering a believable and sufficient explanation as
to why such corroborating evidence was not presented") (emphasis added).

       In addition to the SDF letters, Eta-Ndu presented corroborating evidence in
support of SDF involvement and his family's persecution: letters from his father,
brothers, and cousin/magistrate supporting his allegations; a police report about his
uncle's murder; and a letter from the local Cameroon police officer who sent the
report to Eta-Ndu. The officer's letter referenced Eta-Ndu's father fleeing to Nigeria
and his uncle's murder due to "dirty politics." The officer acknowledged, however,
that his assistance was personally solicited by Eta-Ndu's cousin/ magistrate. Because
this evidence essentially consisted of letters from family and close friends, the IJ
found the evidence lacking "objectivity." Therefore, the only "objective" evidence
before the IJ were the two letters.



                                         -11-
       The IJ and BIA explained that Eta-Ndu's implausible explanations for the
suspicious letters coupled with a lack of "objective" corroboration undermined Eta-
Ndu's case. See Nyonzele, 83 F.3d at 983. Although the IJ did not specifically find
Eta-Ndu not credible, the IJ determined that the provided documents lacked
credibility. The IJ and the BIA gave "specific, cogent reasons" for not accepting Eta-
Ndu's explanations and finding the documents not credible. Perinpanathan, 310
F.3d at 597. Because this court must "give the immigration judge's credibility finding
'much weight,'" this determination is upheld. Id. at 598, quoting Hajiani-Niroumand
v. INS, 26 F.3d 832, 838 (8th Cir. 1994). Based upon the unbelievable documents
and attempted justifications, the IJ and the BIA found Eta-Ndu failed to meet his
burden of proof.

        The IJ and the BIA correctly addressed Eta-Ndu's corroboration and
explanations, concluding he failed to meet his burden of proof. Based upon the
record, denial of asylum to the Eta-Ndus is supported by "reasonable, substantial, and
probative evidence." Menendez-Donis, 360 F.3d at 917-18. This court does not find
the evidence so compelling that no reasonable factfinder could find as the BIA and
IJ did. See Elias-Zacarias, 502 U.S. at 483-84.

      C.     Withholding of Deportation

       Eta-Ndu also seeks withholding of deportation. The standard of proof for
withholding of deportation is more stringent than asylum. Krasnopivtsev, 382 F.3d
at 840, citing 8 U.S.C. § 1231(b)(3). "The alien must show a 'clear probability' that
he or she will face persecution in the country to which he or she will be deported."
Id., quoting Hasalla, 367 F.3d at 803. Because Eta-Ndu failed to prove eligibility for
asylum, he also fails the higher burden of proof required for withholding of
deportation. See id.




                                        -12-
IV. Due Process

       Eta-Ndu claims that the BIA violated his due process rights by not reopening
and remanding his case for new evidence.4 For an asylum applicant "to prevail on a
due process challenge, [he] must show prejudice." Shoaira, 377 F.3d at 843.
Prejudice is found "where defects in the deportation proceedings 'may well have
resulted in a deportation that would not otherwise have occurred.'" United States v.
Torres-Sanchez, 68 F.3d 227, 230 (8th Cir. 1995)(citation omitted). Therefore, this
court first ascertains whether a "defect" occurred, and then determines whether the
applicant adequately proves "prejudice."

       The BIA's denial of a motion to reopen and remand is reviewed for abuse of
discretion. See INS v. Doherty, 502 U.S. 314, 323-24 (1992); Patel v. Ashcroft, 375
F.3d 693, 695 n.2 (8th Cir. 2004), citing Ramirez-Alejandre v. Ashcroft, 319 F.3d
365, 382 (9th Cir. 2003) ("Under BIA procedure, a motion to remand must meet all
the requirements of a motion to reopen and the two are treated the same."). This court
affirms the BIA's denial of a motion to reopen "if the movants have failed to establish
a prima facie case for the substantive relief they seek or if the movants have failed to
introduce material evidence that was previously unavailable." Strato v. Ashcroft, 388
F.3d 651, 654 (8th Cir. 2004), citing INS v. Abudu, 485 U.S. 94, 104-05 (1988).

       The BIA denied Eta-Ndu's motion because he did not present "new evidence."
Eta-Ndu failed to adequately explain why the profferred evidence was "unavailable
at the time of the hearing before the IJ." See 8 C.F.R. § 1003.2(c)(1). He did not


      4
        Eta-Ndu also claims that the IJ violated due process by prematurely closing
the record on October 5, 1998, and by failing to adequately specify the type of
corroborative evidence he required. Eta-Ndu failed to make this argument to the BIA.
This court will not address the IJ's alleged due process violation because this court
lacks jurisdiction to hear claims not raised before the BIA in the first instance. See
Gebremaria v. Ashcroft, 378 F.3d 734, 736 n.4 (8th Cir. 2004).
                                          -13-
show why such evidence was unavailable either in 1998 or before the close of
evidence on November 7, 2000.

       Eta-Ndu gave two explanations for failing to present the evidence earlier. First,
he "believed" the record was closed on October 5, 1998—the deadline for documents
confirming SDF activity and the uncle's murder. Nearly two years passed between
the time Eta-Ndu "believed" the record was closed and the final deportation hearing.
During this time, he made no attempt to submit further evidence, or request a
reopening of the record. At the final hearing, Eta-Ndu's counsel – after the IJ said
that the record was "to be closed" – stated that he had "no objection."

       Alternatively, Eta-Ndu explained that only after the IJ issued the decision on
November 7, 2000, did he know that the IJ required SDF documentation on "official"
letterhead. Eta-Ndu, however, misinterprets the IJ's decision. The IJ noted the
overall suspicious nature of the documents, which tainted his credibility, not just their
failure to appear "official." The IJ adequately notified Eta-Ndu that he was to
produce "documentation from the SDF in Cameroon confirming [his] activities." Eta-
Ndu was even given time to explain the suspicious letters, yet failed to submit
objective, reliable documentation of his SDF membership.

       Neither explanation proves the evidence was "unavailable" to Eta-Ndu prior
to the April 1998 or the November 2000 hearings, nor do the explanations prove
prejudice to Eta-Ndu. He was given an adequate directive and sufficient time to
present any objective, reliable evidence. He made no objection to the closing of the
record at the final hearing. Accordingly, the BIA did not abuse its discretion by
denying Eta-Ndu's motion to reopen and remand. Thus, Eta-Ndu does not prove a
defect prejudicial enough to maintain a due process claim.

      Accordingly, the decision of the BIA is affirmed.



                                          -14-
LAY, Circuit Judge, dissenting.

       I strongly disagree with the majority’s decision to affirm the BIA’s denial of
Eta-Ndu’s asylum application based on future persecution.5 This decision will
ultimately result in Eta-Ndu’s certain persecution and probable ensuing death in
Cameroon. The majority has not fulfilled its duty to consider fairly the record “as a
whole” because it disregards critical and uncontroverted expert testimony proving
that Eta-Ndu faces a serious possibility of persecution in Cameroon. The majority
also contradicts the governing record and misapplies the applicable legal standard by
affirming the IJ’s decision on the basis of speculation, not substantial evidence.

I.    The “Substantial Evidence” Standard of Review

      When the BIA denies asylum to an applicant under 8 U.S.C. § 1105a(a)(4)
(1994), this court reviews the BIA’s decision under the “substantial evidence” test.
See Lopez-Zeron v. United States Dep’t of Justice, 8 F.3d 636, 638 (8th Cir. 1993);
Behzadpour v. United States, 946 F.2d 1351, 1353 (8th Cir. 1991). Although this
standard of review seems straightforward, it actually encompasses two tests.

      We will affirm the BIA’s denial of asylum if the BIA’s decision was “supported
by reasonable, substantial and probative evidence on the record considered as a
whole.” INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992) (emphasis added); see also
8 U.S.C. § 1105a(a)(4). A denial of asylum cannot be based on speculation which is
what occurred here. In order to reverse the BIA’s denial of asylum, however, an
appellate court must be able to state that “the evidence presented by [the asylum
applicant] was such that a reasonable factfinder would have to conclude that the



      5
        I concur that Eta-Ndu’s case is fundamentally premised upon political opinion
(not social group), and in the denial of Eta-Ndu’s past persecution and due process
claims.
                                          -15-
requisite fear of persecution existed.” Elias-Zacarias, 502 U.S. at 481 (emphasis
added).

      The requisite fear of persecution for asylum, however, is just a “well-founded
fear of persecution.” Our precedents have defined a “well-founded fear of
persecution” on account of political opinion as having a subjective and objective
component: (1) a subjective fear of persecution and (2) a “reasonable possibility” of
persecution. See INS v. Cardoza-Fonseca, 480 U.S. 421, 440 (1987) (emphasis
added); see also Elias-Zacarias, 502 U.S. at 481(citing Cardoza-Fonseca with
approval); Lopez-Zeron, 8 F.3d at 638. Obviously, most asylum cases hinge on the
objective component.

       The majority does not fully set forth the sub-elements of the standard of review,
see supra majority opinion at 6-7, but doing so is important in this case because the
Government offers an erroneous interpretation of Elias-Zacarias: it claims that in
order to overturn the BIA’s denial of asylum, Eta-Ndu (i.e., the asylum applicant)
must have presented “substantial evidence” below, and then the Government defines
“substantial evidence” as:

      enough to justify, if the trial were to a jury, a refusal to direct a verdict
      when the conclusion sought to be drawn from it is one of fact for the
      jury. Thus, the full import of Elias-Zacarias’ teaching is that a court can
      reverse a Board determination that asylum . . . was not established only
      if the applicant’s evidence would have entitled him, were his eligibility
      a matter for a jury to decide, to a directed verdict taking the issue away
      from the jury.

Brief for Respondent at 30 (first and last emphasis added). This articulation of the
rule is incorrect and confusing on several levels. It is not worthwhile to point out
every error inherent in the Government’s articulation, but two points warrant
attention.


                                          -16-
        First, the applicant does not have to offer “substantial evidence” in support of
his or her claim. The substantial evidence requirement in no way relates to the
applicant’s burden of proof; that standard only applies to the BIA’s decision. Second,
the applicant does not have to prove that he or she faces a probability of persecution,
which is what the Government’s proposed standard requires (i.e., it effectively
requires the panel to be certain that the applicant will be persecuted). Probabilities
relate to the likelihood that an event will occur, but the fact that an asylum applicant’s

      fear must be “well-founded” does not alter the obvious focus on the
      individual’s subjective beliefs, nor does it transform the standard into a
      “more likely than not” one. One can certainly have a well-founded fear
      of an event happening when there is less than a 50% chance of the
      occurrence taking place.

Cardoza-Fonseca, 480 U.S. at 431. Accordingly, one cannot conclude that “because
an applicant only has a 10% chance of being shot, tortured, or otherwise persecuted,
[] he or she has no ‘well-founded fear’ of the event happening.” Id. at 440.

       The bottom line is this: When the record as a whole lacks substantial evidence
supporting the IJ’s decision, this panel may overturn the BIA if the applicant’s
evidence is sufficient to compel the conclusion that there is a reasonable possibility
he or she will be persecuted. In the instant case, the record lacks substantial evidence
because (a) the Government produced no evidence rebutting Eta-Ndu’s case and (b)
the IJ and the BIA denied asylum based solely on their speculations about a single
portion of Eta-Ndu’s corroborating evidence. All other evidence in the record as a
whole compels the conclusion that Eta-Ndu has more than a reasonable possibility of
being persecuted upon his return to Cameroon. Accordingly, I dissent.

II.   Future Persecution

      The IJ and BIA were not justified in rejecting Eta-Ndu’s fear of future
persecution in Cameroon because a reasonable factfinder looking at the record as a
                                          -17-
whole “would have to conclude that the requisite fear of persecution existed.” Elias-
Zacarias, 502 U.S. at 481. Contrary to the majority’s assertions, the IJ and the BIA
did not give “specific, cogent reasons” for rejecting Eta-Ndu’s explanations. Majority
opinion at 12. The IJ and BIA found that Eta-Ndu’s testimony was credible, yet they
rejected his asylum claim based solely on speculation about two so-called
“counterfeit” documents. The record shows clearly that the supposed inconsistencies
afflicting the two documents were subsequently and reasonably explained by Eta-
Ndu. Unfortunately, these explanations were never acknowledged. Thus, denial of
asylum was not supported by “reasonable, substantial and probative evidence on the
record considered as a whole.” Id.

      A.     Expert Testimony

       Expert witness Dr. Milton Krieger delivered highly probative testimony that
not only provided objective corroboration for Eta-Ndu’s fear of future persecution,
but also provided objective corroboration of the two SDF letters confirming Eta-
Ndu’s SDF membership. The IJ, the BIA, and the majority all failed to come to terms
with Dr. Krieger’s poignant testimony.

      For instance, contrary to the majority’s flawed review of the record, supra
majority opinion at 10 n.3, Dr. Krieger did testify to the direct risk of persecution
faced by Eta-Ndu. He stated:

      [O]ne of the most striking features in Mr. Eta-Ndu’s and his wife’s
      testimony here is what happened in his home village of Manfe in 1994.
      This is a particularly dangerous area for the opposition because the local
      political leader[‘s] . . . role as political boss [is] to hold the regime’s
      authority there, to hold the line against any defections from the region
      into the opposition.

      Now, I think there is very striking testimony in . . . Eta-Ndu’s affidavit
      . . . [which] recounts what happened to the Eta-Ndu family in early 1994
                                         -18-
      when . . . it had been known for a while that the family was an SDF
      family . . . . [T]here is [a] sequence in early 1990 when the local
      representative of the regime . . . and this is basically the internal security
      ministry in Cameroon, began to visit the family to warn him father [sic]
      and other family members that the family’s opposition was not going
      unnoticed. This culminates in March . . . of 1994 with the shooting
      death of . . . Mr. Eta-Ndu’s uncle and the subsequent flight of the father
      and two other brothers to Nigeria.

      Now, this is the kind of local intimidation and direct repression that I
      think speaks to the dangers that rank and file SDF opposition . . . have
      in these little back country episodes that come to light infrequently, but
      really do represent what has happened to the rank and file Cameroonians
      . . . . I think that’s a very – a very striking run of events leading to the
      death of the uncle whose body was found with personal possessions and
      everything else intact but party documentation removed. . . . And I
      believe this [is] a very strong – a very strong indicator of what this
      person and his family face should they return to Cameroon.

A.R. at 212-14 (emphasis added).

      Later, the IJ asked Dr. Krieger to quantify the likelihood that Eta-Ndu would
be subject to arrest or torture if deported to Cameroon, even though Eta-Ndu did not
need to demonstrate a likelihood of persecution under the law. Krieger responded:

      Well . . . he has a fairly high profile. He’s known for having gone
      abroad [to the U.S. for school], he’s known from his family as a SDF
      work[er] in Manfe, and I believe that there is a substantial high risk that
      going home would be a really – really a challenge to his livelihood and
      his safety. . . . Given his uncle’s fate I think that there is a very – very
      substantial risk that – that he would be persecuted directly. It’s very
      hard to say this, it’s an arbitrary government and in quantifying the risk
      would be – that’s more than I would want to – to do. But it’s a high –
      high – very high risk that this man is known well enough and of interest
      to the authorities and in such a way as to endanger him should he and
      his family []return.

                                          -19-
A.R. at 219-20 (emphasis added).

     Dr. Krieger added that it is probably safe to be a mere card-carrying SDF
member (not an activist) in Cameroon today. However, he testified that “since Mr.
Eta-Ndu has been out of the country I’m not sure it’s so true [in] his case.” A.R. at
229. Krieger explained:

      [A]t the most recent hearing on April 6, 1998, the Court raised a
      question about whether the danger to the Applicant and his family has
      passed since the SDF is now a legal political party. However, the
      legalization of the SDF is in large part a cosmetic change, made in
      response to Cameroon’s concerns for world opinion. In reality . . . the
      CPDM [the ruling party] still abuses its power to keep the upper hand
      and to minimize the threat posed by the SDF. As I testified during the
      first hearing in this case, the abuses of power (threats, imprisonment,
      intimidation, torture, and illegal detention) are initiated and carried out
      at the local level, beyond virtually all scrutiny, by CPDM officials
      anxious to retain their fiefdoms and curry favor among those higher up
      in the organization. The legalization of the SDF has done nothing to
      constrain the acts of these local CPDM officials. The Applicant in this
      case continues to be a target of his former boss, Mr. Ayuk-Takem, for
      the Applicant’s previous “political affronts” – i.e., having the “audacity”
      to serve as an SDF organizer . . . . A law on the books legalizing the
      SDF does not institutionalize democracy, depersonalize politics, or
      eliminate Mr. Ayuk-Takem’s ability to make good on his threats.

Affidavit of Dr. Krieger (located in Petitioners’ Appendix at 307 (underline in the
original; other emphasis added)); A.R. at 246-47 (Krieger’s testimony regarding
same); see also A.R. at 487-88 (statement by court accepting Krieger’s affidavit into
evidence).

     When the Government asked Dr. Krieger whether he attributed the death of
Eta-Ndu’s uncle to anyone in particular, the following exchange occurred:



                                         -20-
      [Answer:] I think my tenure on the ground of Cameroon and the sources
      of information I rely on for my book and other writings that I’ve done
      make it to my mind unmistakably clear that it was the division officer in
      Manfe division of southwest province whose authority and
      responsibility [it] would be to supervise politics . . . . It would be [the]
      particular responsibility of the division officer in Manfe to keep track of
      political opposition locally and to execute the government’s will in these
      cases. . . .

      [Question by Government]: So it’s basically just your own opinion that
      who you think may have killed him?

      [Answer:] I’m almost certain. I think well informed as I am I’m
      certain that whoever killed him, the direction of the division officer
      was behind the act.

      [Question:] Okay. But you don’t know that for sure, do you?

      [Answer:] No, but it’s not the first thing that gets to a court in
      Cameroon.

A.R. at 224 (emphasis added).

       Contrary to statements made in the IJ’s and majority’s opinions that reports of
the uncle’s death “would be expected . . . [to] be reported in the local press,” see Oral
Decision at 26, majority opinion at 5, 10, Dr. Krieger testified specifically about the
nature of the uncle’s murder, explaining it was representative of “back country
episodes that come to light infrequently . . . .” A.R. at 214. Krieger could identify
only a single newspaper, called The Herald, that would likely report the death of a
politically motivated murder, but he stated that The Herald would only publish such
information if it involved a known activist and if “that information . . . is public.”
A.R. at 242; cf. majority opinion, supra, at 10, (suggesting Dr. Krieger testified the
uncle’s death would have been reported in the press, which is not what Dr. Krieger
actually said). No evidence established whether Eta-Ndu’s uncle was widely

                                          -21-
regarded as an activist by the Cameroonian public, or that his death was public
information. Krieger also testified that the press is sometimes subject to repression
regarding news of political opponents both pre- and post-publication. See A.R. at
247. He noted that Manfe, the region in which the uncle was murdered, is “quite
remote,” A.R. at 243, making reporting from that area even more difficult.

       Although an IJ may request corroborative materials “if they are ‘easily
available,’” documentation from overseas “is almost never easily available.” Kaur
v. Ashcroft, 379 F.3d 876, 890 (9th Cir. 2004) (citation omitted). Even if a 1994
Herald article documenting the uncle’s death did exist, Eta-Ndu testified that he
could not obtain this paper in the United States. See A.R. at 378. No one testified
that United States libraries, Cameroonian libraries, the Cameroon government, or any
entity whatsoever stockpiles old copies of this obscure periodical. It remains baffling
to me why the IJ expected Eta-Ndu to obtain such a source. No evidence supported
the IJ’s unreasonable expectation that Eta-Ndu had a means to obtain a decade-old
article. The credibility of Eta-Ndu’s case should not have been doubted on this basis.

       Contrary to statements made in the IJ’s and majority’s opinions that Dr. Krieger
told them confirmation of SDF membership should be “easily” available, Dr. Krieger
actually testified that although the SDF generally kept good records at the precinct
level, evidence of Eta-Ndu’s particular membership might not be available:

      It might depend on which were the precinct and which town. In
      Bamenda which is the heartland of SDF activity I think that information
      is – is there and if the SDF wish to provide it could do so. I couldn’t
      speak for Manfe which I presume might be Mr. Eta-Ndu’s home base.
      This would not be part of a public record . . . .

A.R. at 225 (emphasis added); cf. Oral Decision at 27; cf. majority opinion, supra, at
3, 10 (once again mischaracterizing the record by attributing to Dr. Krieger the
statement that Eta-Ndu “would be able to verify membership” in the SDF or could
“easily” obtain verification.). There was no testimony in this case establishing that
                                        -22-
Eta-Ndu, local grassroots activist, could “easily” obtain verification documents from
the SDF.

       In sum, Dr. Krieger’s expert testimony established that Eta-Ndu hails from a
“particularly dangerous” region for SDF opposition members; that the uncle’s death
was almost certainly orchestrated by the existing government; that the uncle’s death
was a “very strong indicator of what [Eta-Ndu] and his family face should they return
to Cameroon”; that back country episodes of political persecution, such as the uncle’s
murder, “come to light infrequently” despite the fact that The Herald publishes such
events; that there is a “very high risk” that Eta-Ndu is well-known to the government
due to his international schooling, his family’s political activism, and his own
political activism; that Eta-Ndu is still a target for persecution by his former boss
because of Eta-Ndu’s political beliefs; and that Eta-Ndu faces a “very substantial risk
that he would be persecuted directly.” Dr. Krieger also testified that one might have
difficulty obtaining evidence of Eta-Ndu’s SDF membership from Manfe – Eta-Ndu’s
“home base” – because it was a very remote area. In the face of all this, the majority
insists Krieger did not corroborate Eta-Ndu’s claims. See majority opinion, supra,
at 10 n.3. This is an irrational conclusion.

       The substance of Dr. Krieger’s testimony was uncontested and his expertise
was likewise unchallenged. His testimony indicated that Eta-Ndu faced a reasonable
possibility of future persecution; indeed, it actually showed that Eta-Ndu faced a very
high likelihood of being singled out for persecution on account of his political beliefs
should he be deported to Cameroon.

       Any reasonable factfinder listening to Dr. Krieger’s testimony would have to
conclude that the requisite fear of persecution existed in this case. His testimony
clearly qualifies as credible, direct, and specific evidence of a reasonable fear of
persecution. In comparison, the Government produced no evidence whatsoever to
rebut the overwhelming proof presented by Eta-Ndu. The BIA summarily dismissed

                                         -23-
Eta-Ndu’s proof relying only on speculation of the IJ concerning the corroborating
evidence. The majority commits the same error.

      B.     Additional Corroborating Evidence

             1.     The Two Letters from SDF Officials

       The key pieces of evidence establishing Eta-Ndu’s political affiliation with the
SDF were the two typed letters from SDF officials, Dr. Christopher and Professor
Mbu-Agbor. Dr. Christopher’s follow-up letter explained why his initial letter lacked
letterhead or other official markings:6

      [My] letter was typed by a secretary at the Bamenda SDF provincial
      Office. We do not have a typewriter in Bambui, neither do we have any
      building that serves as an Office. We hold party meeting [sic] in the
      homes of members who have enough space to accommodate all the
      members. Members rotate in playing the role of hosts for party
      meetings.




      6
        Incidentally, Dr. Christopher’s follow-up letter was sent directly from
Cameroon to Eta-Ndu’s counsel in Minneapolis, see A.R. at 517, in order to preempt
the IJ’s suspicions.

       At one point, the IJ stated he had seen SDF letters bearing official letterhead
in other asylum cases. See Oral Decision at 27; see also majority opinion, supra, at
4 (apparently finding the IJ’s statement to be worthy of significance). This remark
does not in any way disprove Dr. Christopher’s explanation that SDF officials in rural
areas lacked letterhead, offices, and unsurprisingly, typewriters. This gratuitous
statement was unsupported by evidence and did not indicate whether the IJ’s other
cases involved asylum applicants from equally remote regions of Cameroon. At any
rate, the record evidence overwhelmingly contradicts such a statement, and it is
highly inappropriate to give weight to such statements.
                                         -24-
      . . . . Our local correspondence is done by hand written memos. We
      generally have official mail destined for other regions typed in Typing
      Schools in Bamenda Town or in our Provincial Office. . . .

      You also expected that I write the affidavit in an SDF letterhead. . . .
      [T]here are no SDF letterheads beyond the level of a Division.
      Letterheads and official stamps are available at the party head quaters
      [sic] and Provincial office. As a matter of fact, some Divisions do not
      have letterheads. The party is operating on a shoestring budget. . . .

A.R. at 516. This is more than sufficient explanation as to why the SDF letters lacked
“official” markings in this case.

       There was also a sound explanation as to why the two SDF letters appeared to
be mailed from the same place, despite the geographic distance between the authors.
Prior testimony by Eta-Ndu explained it is common for Cameroonians to ask a
passerby traveling from Bamenda to Yaounde to carry international mail on their
behalf, and to mail it upon reaching the post office in Yaounde. See A.R. at 472-74.
Eta-Ndu also stated that hand-carrying correspondence is a popular custom; because
official mail is so slow, it is actually quicker to mail international correspondence
from Yaounde, which is close to the airport. Id.

      Dr. Krieger’s affidavit corroborated and bolstered Eta-Ndu’s explanation about
the custom of hand-carrying letters to Yaounde for mailing, and explained why Dr.
Christopher’s and Professor Mbu-Agbor’s letters were postmarked on the same day.

      . . . Mail service in Cameroon is haphazard, and the preferred way to
      send mail overseas is to get a letter to Yaounde or Douala, where the
      two international airports are located, for mailing. Thus, any mail
      considered urgent would be carried in person or by courier from
      Mamfe, Bamenda, or any place “up-country” to those cities . . . .

      . . . In addition, I have heard that mail in Cameroon, even [in] Yaounde,
      is not necessarily postmarked on the day that it is mailed. Sometimes
                                        -25-
      the post office will hold mail for several days and will postmark all mail
      in a batch on the day it leaves the post office, regardless of what day it
      was received . . . .

Affidavit of Dr. Krieger (located in Petitioners’ Appendix at 307) (emphasis added).
Given the remote, rural, and impoverished nature of up-country Cameroon, it makes
sense that two letters from two SDF officials located in remote regions would be
hand-written, carried to and typed at the same central office on the same typewriter,
and then held in batches at the same major post office to be postmarked on the same
day.

     The majority found this explanation unsatisfactory, even though the
Government presented no evidence to the contrary, but solely because

      Eta-Ndu failed to obtain a letter from the second author, or from the
      typing school, as the BIA noted. Eta-Ndu also failed to explain the
      practice of the school returning the documents back to the remote
      branches for the author’s signature. This additional step would require
      another hand-carrying of the letters to and from two remote regions of
      Cameroon, with coincidental arrival back to the same postal office for
      postmark on the same day.

Majority opinion, supra, at 11. This passage is an example of how the majority has
failed to consider fairly the record as a whole.

       First, an IJ’s subjective believe that documents are unreliable or forged is an
insufficient basis to support an adverse credibility finding. See Shah v. INS, 220 F.3d
1062, 1071 (9th Cir. 2000). Neither the Government nor the IJ asked Eta-Ndu to
explain whether the school had a practice of returning the documents back to the
remote branches for the author’s signature. There is not a single question in this
record about how the signatures were obtained. Although it is true that the IJ cited
his concern over the signatures as a major reason that he doubted the authenticity of
the letters, this was speculation never articulated before the oral decision. Eta-Ndu
                                         -26-
never received any notice that the IJ’s concern was premised upon this issue, and yet
the IJ, the BIA, and the majority make this into a zero-sum issue. If this issue was so
important, the IJ should have asked Eta-Ndu how the signatures were obtained or
whether someone was empowered to sign for the authors, rather than relying on his
own speculation.

      In short, the “IJ’s proffered reasons for disbelieving” Eta-Ndu were based on
mere “personal conjecture about the manner in which” correspondence is written,
signed, and circulated in the Cameroonian SDF. Kaur, 379 F.3d at 887. “Speculation
and conjecture cannot form the basis of an adverse credibility finding, which must
instead be based on substantial evidence.” Id. (citation omitted); see also Gui v. INS,
280 F.3d 1217, 1225 (9th Cir. 2002). Since the majority has nothing more to go on
than the IJ’s subjective belief that the documents were unreliable, the adverse
credibility determination as to those documents was error.

      Moreover, it is an abuse of discretion to make an adverse credibility finding
when the IJ “fail[ed] to address a petitioner’s explanation for a discrepancy or
inconsistency.” Kaur, 379 F.3d at 887. As explained above, letters are frequently not
postmarked on the day they arrive at the post office. The postmaster accumulates
mail and postmarks it in batches on the day it leaves the post office, regardless of the
day mail arrived at the post office. Hence, there is nothing “coincidental” or
suspicious about the fact that the two SDF letters bear the same postmark date. The
IJ, BIA, and majority relentlessly refuse to acknowledge record evidence about
mailing customs in Cameroon, which were corroborated by Dr. Krieger.

       In light of the record, the majority has no basis for doubting evidentiary
integrity on the basis of issues Eta-Ndu never had the opportunity to explain. Nor is
there any basis for the majority’s continued suspicion of the SDF letters on account
of their “coincidental arrival back to the same postal office for postmark on the same
day,” majority opinion, supra, at 11, since Eta-Ndu explained these discrepancies.

                                         -27-
      Cameroonian society does not operate in a matter identical to the United States,
and this point should be obvious to the IJ, the BIA, and the majority. I cannot affirm
a decision based on such irrational grounds.

             2.     Testimonial and Documentary Evidence

       Testimony by Jacob Eta-Ndu, see A.R. at 192, 291; Catherine Eta-Ndu (Jacob’s
wife), see id. at 401; and Comfort Ateh (a colleague), see id. at 251, 255, were all
consistent with Dr. Krieger’s testimony. The witnesses’ accounts of political
persecution of SDF members were also consistent with the various country reports
on Cameroon submitted as part of this record. See Trial Exhibits 3, 7, 10 (located in
Petitioners’ Appendix at 114, 144, 281, respectively).

      Eta-Ndu also submitted multiple pieces of documentary evidence in support of
his asylum application, to which the majority opinion gives cursory mention. See
supra majority opinion at 4. Three pieces of evidence warrant discussion.

      First, Eta-Ndu submitted a letter from Bechem-Eyong-Eneke, a magistrate with
the Legal Department for the Southwest Province in Buea, Cameroon, who is also
Eta-Ndu’s cousin. See A.R. at 730. This letter was attached to Eta-Ndu’s original
application for asylum. It documented Eta-Ndu’s father’s and uncle’s participation
in the SDF, the murder of Eta-Ndu’s uncle, the flight of Eta-Ndu’s father from
Cameroon, and the subsequent placement of Eta-Ndu on the “black list” of the CPDM
because of his affiliation with the SDF party.

       Counsel for the Government suggested that the letter from Magistrate Bechem
was suspicious. In response, Dr. Krieger testified that such suspicions “hadn’t
occurred to me, I know enough about the local politics in Cameroon to not truly have
– be suspicious of what was reported about the families [sic] experience and it’s [sic]

                                         -28-
flight to Nigeria. . . . [¶] I didn’t find any set of suspicion to bring a case against that
testimony.” A.R. at 229-30; see also id. at 248.

       Eta-Ndu’s claims about his uncle’s death were further corroborated by the fact
that, after filing his application and testifying about his uncle’s death, Eta-Ndu
obtained a copy of the police report documenting his uncle’s death and a letter from
his father discussing the uncle’s death. See A.R. at 576, 578, 589. The police report
indicated that the uncle’s body was found on March 11, 1994, at about 6:00 A.M.,
“close to the Mamfe motor park,” and that the uncle died as a result of three gun shot
wounds. Id. at 578. This information is consistent with the description of the death
provided earlier by Eta-Ndu’s testimony and Magistrate Bechem’s letter.

       The father’s letter, mentioned above, was written on March 5, 1998. Id. at 589.
It recounts events that occurred after Eta-Ndu’s father switched his allegiance from
the ruling party to the SDF, and describes the father’s activism on behalf of the SDF,
government agents’ attempts to question and harass the father about his son, the death
of the uncle, and the father’s subsequent flight from Cameroon to Nigeria. This
information is consistent with Magistrate Bechem’s letter and the police report.
These three pieces of documentary evidence, considered in conjunction with
testimony (especially that of Dr. Krieger), corroborated Eta-Ndu’s claims of future
persecution on account of political opinion.

III.   Conclusion

       A denial of asylum is not supported by substantial evidence in this case. The
majority’s denial of asylum is inexplicable. No reasonable factfinder could fail to
find that Eta-Ndu faces a reasonable possibility of persecution in Cameroon, unless
that factfinder persisted in an irrational refusal to acknowledge the testimony of Dr.
Krieger and the basic socio-economic and cultural differences between the United
States and Cameroon. Dr. Krieger’s testimony was particularly compelling, and

                                           -29-
neither the Government nor the IJ had any basis to doubt his expertise or impeach his
testimony. Indeed, there is a complete absence of any explanation as to why the IJ,
BIA, and majority failed to acknowledge the thrust of Krieger’s testimony, which was
highly probative.

      The majority is completely unjustified in concluding that “the IJ and the BIA
correctly addressed Eta-Ndu’s corroboration and explanations.” Majority opinion,
supra, at 12. The IJ ignored testimony and explanations, entertained unfair
evidentiary demands, and based his ultimate decision on an unsupported speculation.
There is no substantial evidence supporting the IJ’s and the BIA’s decision – only
speculation and doubt premised upon ignorance.

      Eta-Ndu’s application for asylum should have been granted. To hold otherwise
misquotes the record, fails to examine the record as a whole, and misapplies the
governing legal standard. Under the majority’s approach, this court provides a rubber
stamp to the BIA’s oversight and constitutes a gross miscarriage of justice.

      I dissent.




                                        -30-